DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
- Paragraph [0030] refers to “a length 153” and “a length 115”, when “115” was previously referred to as “anti-rotation guide feature 115”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Singh et al., US 2016/0102395.

Regarding Claim 25
Champalou discloses a tappet (10), comprising: a body that is a contiguous piece of ferrous metal (steel) (Champalou, [0043]) comprising a cylinder-conforming bore-running surface (18) and an outward projection (70) that is operative as an anti-rotation guide feature and has been made to project outwardly from the cylinder-conforming bore-running surface (18) by stamping (punching) (Champalou, [0053]-[0054], Figure 3); and a cam follower (40) mounted to the body (Champalou, [0010] and [0044], Abstract, Figures 1 and 3); wherein the outward projection (70) and the cylinder-conforming bore-running surface (18) are at a same point along an axis of a cylinder to which the cylinder-conforming bore-running surface (18) conforms (Champalou, Figure 3); and the cylinder-conforming bore-running surface (18) is operative to guide translation of the tappet (10) when installed in a matching bore (bore of housing) and to limit rocking within the matching bore (Champalou, [0043], Figure 3). 
However, Champalou does not disclose that the body is case hardened. Singh teaches a method for improving corrosion resistance and fatigue performance of a metallic surface of an article by undergoing ferritic nitrocarburization (Singh, [0023], Abstract). 
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou such that the tappet body is formed of a contiguous piece of case-hardened (via ferritic nitrocarburization) metal, as is taught by Singh that it is well known in the art for surfaces comprising steels or other ferrous alloys to be treated utilizing ferritic nitrocarburization, in order to improve corrosion resistance and fatigue performance of the tappet body (Singh, [0023], Abstract). 

Regarding Claim 27
Champalou and Singh teach the tappet as rejected in Claim 25 above. Champalou further discloses that the outward projection (70) has a length extending along an axis of the cylinder-conforming bore-running surface (18) (Champalou, [0043], Figure 3); and the outward projection (70) meets the cylinder-conforming bore-running surface (18) along two opposite sides of the outward projection (70) both of which extend along the length (Champalou, Figure 3). 

Regarding Claim 28
Champalou and Singh teach the tappet as rejected in Claim 25 above. Champalou further discloses an interface between the outward projection (70) and the cylinder-conforming bore-running surface (18) forms a perimeter about the outward projection (70) (Champalou, Figure 3). 

Regarding Claim 29
Champalou and Singh teach the tappet as rejected in Claim 25 above. Champalou further discloses that the bore-running surface (18) does not bear evidence of any operation that has contributed to determining an outer diameter of the bore-running surface (18) and that has not also been applied to a surface of the outward projection (70) (Champalou, Figure 3). 

6.	Claims 1, 8-10, 12, 26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Costa et al., US 2017/0097065, and further in view of Singh et al., US 2016/0102395.

Regarding Claim 1
Champalou discloses a tappet (10), comprising: a body that is a contiguous piece of ferrous metal (steel) (Champalou, [0043]) comprising a cylinder-conforming bore-running surface (18) and an outward projection (70) that is operative as an anti-rotation guide feature and has been made to project outwardly from the cylinder-conforming bore-running surface (18) by stamping (punching) (Champalou, [0053]-[0054], Figure 3); a cam follower (40) mounted to the body (Champalou, [0010] and [0044], Abstract, Figures 1 and 3); and a crossmember (60) formed of a ferrous metal (sheet metal) (Champalou, [0051]) that is held within the body (Champalou, [0051], Figure 4).
However, Champalou does not teach that the crossmember is hardened through its full thickness. Costa teaches a pump tappet in which elements that are highly stressed are heat treated by carbonitriding (heating to temperatures at which ferrous metal enters an austenitic phase [through hardening]) (Costa, [0005] and [0021]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou such that the cross member of the tappet is through hardened, as Costa teaches that it is well known in the art for tappet elements which are highly stressed to be heat treated by carbonitriding in order to produce a more wear-resistant and friction-reducing tappet (Costa, [0004]). 
However, Champalou and Costa do not disclose that the body is case hardened. Singh teaches a method for improving corrosion resistance and fatigue performance of a metallic surface of an article by undergoing ferritic nitrocarburization (Singh, [0023], Abstract). 
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Costa such that the tappet body is formed of a contiguous piece of case-hardened (via ferritic nitrocarburization) metal, as is taught by Singh that it is well known in the art for surfaces comprising steels or other ferrous alloys to be treated utilizing ferritic nitrocarburization, in order to improve corrosion resistance and fatigue performance of the tappet body (Singh, [0023], Abstract). 

Regarding Claim 8
Champalou, Costa, and Singh teach the tappet as rejected in Claim 1 above. Champalou further discloses that the outward projection (70) has a length extending along an axis of the cylinder-conforming bore-running surface (18) (Champalou, [0043], Figure 3); and the outward projection (70) meets the cylinder-conforming bore-running surface (18) along two opposite sides of the outward projection (70) both of which extend along the length (Champalou, Figure 3). 

Regarding Claim 9
Champalou, Costa, and Singh teach the tappet as rejected in Claim 1 above. Champalou further discloses an interface between the outward projection (70) and the cylinder-conforming bore-running surface (18) forms a perimeter about the outward projection (70) (Champalou, Figure 3). 

Regarding Claim 10
Champalou, Costa, and Singh teach the tappet as rejected in Claim 1 above. Champalou further discloses that the bore-running surface (18) does not bear evidence of any operation that has contributed to determining an outer diameter of the bore-running surface (18) and that has not also been applied to a surface of the outward projection (70) (Champalou, Figure 3). 

Regarding Claim 12
Champalou, Costa, and Singh teach the tappet as rejected in Claim 1 above. Champalou further discloses that the tappet (10) is a pump actuator (Champalou, [0002] [0023] and [0040], Abstract). 

Regarding Claim 26
Champalou and Singh teach the system as rejected in Claim 25 above. Champalou further discloses a crossmember (60) formed of a ferrous metal (sheet metal) (Champalou, [0051]) that is held within the body (Champalou, [0051], Figure 4).
However, Champalou and Singh do not teach a crossmember is that is hardened through its full thickness. Costa teaches a pump tappet in which elements that are highly stressed are heat treated by carbonitriding (heating to temperatures at which ferrous metal enters an austenitic phase [through hardening]) (Costa, [0005] and [0021]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Singh such that the cross member of the tappet is through hardened, as Costa teaches that it is well known in the art for tappet elements which are highly stressed to be heat treated by carbonitriding in order to produce a more wear-resistant and friction-reducing tappet (Costa, [0004]). 

Regarding Claim 31
Champalou, Costa, and Singh teach the system as rejected in Claim 1 above. Champalou further discloses that the outward projection (70) and the cylinder-conforming bore-running surface (18) are at a same point along an axis of a cylinder to which the cylinder-conforming bore-running surface (18) conforms (Champalou, Figure 3); and the cylinder-conforming bore-running surface (18) is operative to guide translation of the tappet (10) when installed in a matching bore (bore of housing) and to limit rocking within the matching bore (Champalou, [0043], Figure 3). 

7.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Singh et al., US 2016/0102395, and further in view of Cornett et al., US 2012/0152187.

Regarding Claim 30
Champalou and Singh teach the tappet as rejected in Claim 25 above. Champalou further discloses that the body further comprises two parallel planar surfaces (S1, S2, annotated Figure 2 and Figure 5 of Champalou below) at a drive-input end (12) of the body; an axle hole (24, 25) is formed in each of the two parallel planar surfaces (S1, S2); and an axial support pin (30) for attaching the cam follower (40) is mounted through the axle holes (24, 25) (Champalou, annotated Figure 2 and Figure 5 below).
However, Champalou and Singh do not teach that the body further comprises two additional surfaces that are planar and are disposed within transition regions between the cylinder-conforming bore-running surface and the two parallel planar surfaces; the additional surfaces are adjacent the parallel planar surfaces at end so that parallel planar surfaces that are distal from the drive-input end of the body; and the additional surfaces are inclined relative to an axis of the cylinder-conforming bore-running surface at an angle of inclination in a range from 15 to 75 degrees. 
Cornett discloses a tappet (100) comprising a body (106) that comprises two parallel planar surfaces (PI, P2, annotated Figure 6 of Cornett below) at a drive-input end (102) of the body (106); an axle hole (114) is formed in each of the two parallel planar surfaces (PI, P2) (Cornett, Figures 1 and Annotated Figure 6 below); an axial support pin (112) for the cam follower (110) is mounted through the axle holes (114); the body (106) further comprises two additional surfaces (la, lb, annotated Figure 6 of Cornett below) that are planar and are disposed within transition regions between the cylinder-conforming bore-running surface (108) and the two parallel planar surfaces (PI, P2) (Cornett, Figures 1 and Annotated 6 below); the additional surfaces (la, lb) are adjacent the parallel planar surfaces (PI, P2) at ends of the parallel planar surfaces (PI, P2) that are distal from the drive-input end (102) of the body (106) (Cornett, [0023], Figures 1, 3, and Annotated Figure 6 below); the additional surfaces (la, lb) are inclined relative to an axis of the cylinder-conforming bore-running surface (108); and an angle of inclination of the additional surfaces is in a range from 15 to 75 degrees (Cornett, [0023], Figures 1, 3, and 6). 
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Singh to include the parallel planar surfaces of Cornett such that the axial support pin for the cam follower is mounted through the axle holes and the additional planar surfaces are disposed within transition regions between the cylinder-conforming bore-running surface and the two parallel planar surfaces; the additional surfaces are adjacent the parallel planar surfaces at end so that parallel planar surfaces that are distal from the drive-input end of the body; and the additional surfaces are inclined relative to an axis of the cylinder-conforming bore-running surface at an angle of inclination in a range from 15 to 75 degrees, as Cornett teaches such a configuration for maintaining the axial support pin in place. Therefore it would be obvious to substitute one means of maintaining the axial support pin in place for another. 

    PNG
    media_image1.png
    347
    390
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2 of Champalou

    PNG
    media_image2.png
    358
    355
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 5 of Champalou


    PNG
    media_image3.png
    424
    429
    media_image3.png
    Greyscale

Figure 3: Annotated Figure 6 of Cornett

8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Costa et al., US 2017/0097065, in view of Singh et al., US 2016/0102395, and further in view of Cornett et al., US 2012/0152187.

Regarding Claim 11
Champalou, Costa, and Singh teach the tappet as rejected in Claim 1 above. Champalou further discloses that the body further comprises two parallel planar surfaces (S1, S2, annotated Figure 2 and Figure 5 of Champalou above) at a drive-input end (12) of the body; an axle hole (24, 25) is formed in each of the two parallel planar surfaces (S1, S2); and an axial support pin (30) for attaching the cam follower (40) is mounted through the axle holes (24, 25) (Champalou, annotated Figure 2 and Figure 5 above).
However, Champalou, Costa, and Singh do not teach that the body further comprises two additional surfaces that are planar and are disposed within transition regions between the cylinder-conforming bore-running surface and the two parallel planar surfaces; the additional surfaces are adjacent the parallel planar surfaces at end so that parallel planar surfaces that are distal from the drive-input end of the body; and the additional surfaces are inclined relative to an axis of the cylinder-conforming bore-running surface at an angle of inclination in a range from 15 to 75 degrees. 
Cornett discloses a tappet (100) comprising a body (106) that comprises two parallel planar surfaces (PI, P2, annotated Figure 6 of Cornett above) at a drive-input end (102) of the body (106); an axle hole (114) is formed in each of the two parallel planar surfaces (PI, P2) (Cornett, Figures 1 and Annotated Figure 6 above); an axial support pin (112) for the cam follower (110) is mounted through the axle holes (114); the body (106) further comprises two additional surfaces (la, lb, annotated Figure 6 of Cornett above) that are planar and are disposed within transition regions between the cylinder-conforming bore-running surface (108) and the two parallel planar surfaces (PI, P2) (Cornett, Figures 1 and Annotated 6 above); the additional surfaces (la, lb) are adjacent the parallel planar surfaces (PI, P2) at ends of the parallel planar surfaces (PI, P2) that are distal from the drive-input end (102) of the body (106) (Cornett, [0023], Figures 1, 3, and Annotated Figure 6 above); the additional surfaces (la, lb) are inclined relative to an axis of the cylinder-conforming bore-running surface (108); and an angle of inclination of the additional surfaces is in a range from 15 to 75 degrees (Cornett, [0023], Figures 1, 3, and 6). 
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Costa/Singh to include the parallel planar surfaces of Cornett such that the axial support pin for the cam follower is mounted through the axle holes and the additional planar surfaces are disposed within transition regions between the cylinder-conforming bore-running surface and the two parallel planar surfaces; the additional surfaces are adjacent the parallel planar surfaces at end so that parallel planar surfaces that are distal from the drive-input end of the body; and the additional surfaces are inclined relative to an axis of the cylinder-conforming bore-running surface at an angle of inclination in a range from 15 to 75 degrees, as Cornett teaches such a configuration for maintaining the axial support pin in place. Therefore it would be obvious to substitute one means of maintaining the axial support pin in place for another. 

9.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Dorn et al., US 8,474,427, and further in view of Singh et al., US 2016/0102395.

Regarding Claim 13
Champalou discloses a method of manufacturing a tappet (10), comprising: forming ferrous metal (steel) to provide a body comprising a cylinder-conforming bore-running surface (18) (Champalou, [0043]); stamping (punching) by which there is formed an outward projection (70) from the cylinder-conforming bore-running surface (18) (Champalou, [0053]-[0054], Figure 3); mounting a cam follower (40) at one end of the body (Champalou, [0010] and [0044], Figures 1 and 3); wherein the outward projection (70) and the cylinder-conforming bore-running surface (18) are at a same point along an axis of a cylinder to which the cylinder-conforming bore-running surface (18) conforms; and the cylinder-conforming bore-running surface (18) is operative to guide translation of the tappet (10) when installed in a matching bore (housing bore) and to limit rocking within the matching bore (Champalou, [0043] and [0052]-[0054], Figures 3 and 5). 
However, Champalou does not disclose that the ferrous metal formed into the body is sheet metal. Dorn teaches that the body of the tappet is made of a contiguous piece of steel sheet metal (ferrous metal) (Dorn, Column 2, Lines 40-44). One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou such that the tappet body is formed of steel sheet metal, as Dorn teaches that it is well known in the art for the body of a tappet to be formed of sheet metal lightweight and cost effective construction (Dorn, Column 2, Lines 40-44).
However, Champalou and Dorn do not teach case hardening the body by ferritic nitrocarburization. Singh teaches a method for improving corrosion resistance and fatigue performance of a metallic surface of an article by undergoing ferritic nitrocarburization (Singh, [0023], Abstract). 
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou such that the tappet body is formed of a contiguous piece of case-hardened, via ferritic nitrocarburization, metal, as is taught by Singh that it is well known in the art for surfaces comprising steels or other ferrous alloys to be treated utilizing ferritic nitrocarburization, in order to improve corrosion resistance and fatigue performance of the tappet body (Singh, [0023], Abstract). 

Regarding Claim 14
Champalou, Dorn, and Singh teach the method as rejected in Claim 13 above. Champalou further discloses that a final outer diameter of the cylinder-conforming bore-running surface (18) is produced without grinding, milling, or abrading that affects the final outer diameter (Champalou, Figures 3 and 5). 

10.	Claim 15, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Dorn et al., US 8,474,427, in view of Singh et al., US 2016/0102395, and further in view of Berruet et al., US 2016/0160986.

Regarding Claim 15
Champalou, Dorn, and Singh teach the method as rejected in Claim 13 above. However, Champalou, Dorn, and Singh do not teach that the stamping further comprises forming axle hoes through which the cam follower is mounted. 
Berruet teaches a metallic tappet (10) comprising axle holes (111) through which a cam follower (40) is mounted, wherein the tappet (10) is made by stamping (Berruet, [0061], Figures 1 and 3). Therefore, the stamping comprises forming the axle holes. 
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Singh such that the stamping further comprises forming axle holes through which the cam follower is mounted, as Berruet teaches that it is well known in the art for tappets to be made by stamping for ease of assembly and reduction in cost (Berruet, [0006] and [0061]). 

Regarding Claim 21
Champalou, Dorn, and Singh teach the method as rejected in Claim 13 above. Champalou further discloses that the body further comprises two parallel planar surfaces (S1, S2, annotated Figure 2 and Figure 5 of Champalou above) at a drive-input end (12) of the body; an axle hole (24, 25) is formed in each of the two parallel planar surfaces (S1, S2); and an axial support pin (30) for attaching the cam follower (40) is mounted through the axle holes (24, 25) (Champalou, annotated Figure 2 and Figure 5 above). Therefore it would have been obvious to one of ordinary skill in the art that the tappet is assembled by providing the two parallel planar surfaces (S1, S2) at the drive-input end (12) of the body and forming axle holes in the two parallel planar surfaces (S1, S2) and mounting the cam follower (40) at one end of the body by mounting the cam follower on the axial support pin (30) through the axle holes (24, 25). 
Although Champalou does not explicitly disclose that the two parallel planar surfaces are formed by stamping the body, Berruet teaches a metallic tappet (10) comprising axle holes (111) through which a cam follower (40) is mounted, wherein the tappet (10) is made by stamping (Berruet, [0061], Figures 1 and 3). Therefore, the stamping comprises forming the two parallel planar surfaces. 
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Dorn/Singh such that the stamping further comprises forming the two parallel planar surfaces, as Berruet teaches that it is well known in the art for tappets to be made by stamping for ease of assembly and reduction in cost (Berruet, [0006] and [0061]). 

Regarding Claim 22
Champalou, Dorn, and Singh teach the method as rejected in Claim 13 above. Champalou further discloses that the body further comprises axle holes (24, 25) formed in the body (Champalou, Figures 2 and 5); and an axial support pin (30) for attaching the cam follower (40) is mounted through the axle holes (24, 25) (Champalou, Figures 2 and 5). Therefore it would have been obvious to one of ordinary skill in the art that the axle holes (24, 25) are formed in the body and the cam follower (40) is mounted at one end of the body by mounting an axial support pin (30) for the cam follower (40) through the axle holes (24, 25). 
Although Champalou does not explicitly disclose that the axle holes are formed by piercing the body in a stamping operation, Berruet teaches a metallic tappet (10) comprising axle holes (111) through which a cam follower (40) is mounted, wherein the tappet (10) is made by stamping (Berruet, [0061], Figures 1 and 3). Therefore, the stamping comprises forming the axle holes. 
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Dorn/Singh such that the stamping further comprises forming axle holes through which the cam follower is mounted, as Berruet teaches that it is well known in the art for tappets to be made by stamping for ease of assembly and reduction in cost (Berruet, [0006] and [0061]). 

Regarding Claim 24
Champalou, Dorn, and Singh teach the method as rejected in Claim 13 above. Dorn teaches that the body of the tappet is formed from sheet metal using deep-drawing technology (Dorn, Column 2, Lines 40-44). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Dorn/Singh such that the tappet body is formed of sheet metal, as Dorn teaches that it is well known in the art for the body of a tappet to be formed of sheet metal lightweight and cost effective construction (Dorn, Column 2, Lines 40-44).

11.	Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champalou et al., US 2015/0090211, in view of Dorn et al., US 8,474,427, in view of Singh et al., US 2016/0102395, and further in view of Costa et al., US 2017/0097065.

Regarding Claim 23
Champalou, Dorn, and Singh teach the method as rejected in Claim 13 above. Champalou further discloses a crossmember (60) formed of a ferrous metal (sheet metal) (Champalou, [0051]) that is first machined and then inserted inside and mounted within the body (Champalou, [0051] and [0067], Figure 4). Dorn further teaches a crossmember (6) which is mounted in a tappet (in a finished state) after a hardening and polishing process (Dorn, Column 1, Lines 44-55, Figure 1). [Therefore, the combination of Champalou, Dorn, and Singh teaches a method in which a crossmember is formed of a ferrous metal, hardening the crossmember, and then mounting the corssmember within the body.]
However, Champalou, Dorn, and Singh do not disclose hardening the crossmember by a process that includes heating the crossmember to temperatures at which the ferrous metal enters an austenitic phase. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Champalou/Dorn/Singh to include hardening the crossmember by a process that includes heating the crossmember to temperatures at which the ferrous metal enters an austenitic phase, as Costa teaches that it is well known in the art for tappet elements which are highly stressed to be heat treated by carbonitriding in order to produce a more wear-resistant and friction-reducing tappet (Costa, [0004]). 

Response to Arguments
12.	Applicant’s arguments, see page 8, with respect to the Claim Objections of claims 8 and 9 have been fully considered and are persuasive.  The Objections of Claims 8 and 9 have been withdrawn. 
Applicant’s arguments, see page 9, with respect to the rejection of claims 1 and 2 have been fully considered and are persuasive.  Paragraph [0030] discloses that the “Anti-rotation guide feature 115 has a length 153 extending parallel to axis 151 and meets bore-running surface 109 on two sides 117 that extend along length 115”. Where there is a connection between the outward projection and cylinder-conforming bore-running surface, the outward projection and the cylinder-conforming bore-running surface are at a same point along an axis of a cylinder to which the cylinder-conforming bore-running surface conforms. The 35 U.S.C. 112 rejections of Claims 1 and 2 has been withdrawn. 
Applicant’s arguments, see page 9, with respect to the claim rejections under 35 U.S.C. 103 with regards to previous claim 7 (now claim 1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see pages 9-10, with respect to the claim rejections of claims 13 and 25 under 35 U.S.C. 103 have been fully considered but they are not persuasive. With regards to the Applicant’s arguments that the references fail to disclose or suggest a body that provides at a same axial position both the outward projection and the cylinder-conformation bore-running surface wherein the cylinder-conforming bore-running surface is operative to guide translation of the tappet when installed in a matching bore and to limit rocking within the matching bore, the Examiner is unconvinced. First, the cylinder-conforming bore-running surface (18) of Champalou is operative to guide translation of the tappet (10) when installed in a matching bore (housing bore) and due to the presence of the outward projection (70) thereby limits rocking within the matching bore (housing bore) (Champalou, [0043], Figure 3). Second, the body of Champalou also provides at a same axial position both the outward projection (70) and the cylinder-conforming bore-running surface (18) (Champalou, Figure 3), as the location of where the outward projection (70) and the cylinder-conforming bore-running surface (18) meet is the same axial position. The Applicant argues that Champalou teaches that the outward projection is axial offset from the bore-running surface, as the bore-running surface is provided by inserts 91 and 92. The Examiner maintains that the bore running surface is 18 as paragraph [0043] of Champalou discloses “surface 18 sliding in a bore of this housing”. The Applicant also argues that the stamping of the outward projection as completed by Champalou would result in a body that is too soft to guide the tappet when installed in a matching bore and to limit rocking within the bore, however, Champalou is used in combination with Singh which teaches improving corrosion resistance and fatigue performance of a metallic surface of an article by undergoing ferritic nitrocarburization (case hardening) (Singh, [0023], Abstract). Therefore, the Examiner is unconvinced. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746